DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments to the claims have been entered.
Response to Arguments
	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8, 12, 13, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al (6276639) in view of Steffy et al (5522569). 
In regards to claim 1, Hornung discloses a satellite dispenser, comprising: 
a central tubular structure (Fig. 1 ref. 1 central tube); 
a plurality of satellites arranged around the central tubular structure (refs. 3 and 4); and 

Hornung does not expressly disclose as taught by Steffy: each one of the plurality of shear connectors comprising: 
a connector first portion coupled to the central tubular structure (Fig. 3 ref. 62); 
a connector second portion coupled to one of the plurality of satellites (Fig. 4, 5 ref. 108A, fitting); and a shear pin (Fig. 4, 5 ref. 110A) that couples the connector first portion and the connector second portion together in shear (as seen in Fig. 5 ref. 110A couples 108A and 118A), 
wherein: the connector first portion comprises a first aperture (Fig. 4, aperture through which ref. 118B inserted), 
the connector second portion comprises a second aperture (Fig. 4A ref. 112A), 
the shear pin (ref. 110A) comprises a pin first portion having a cylindrical surface (ref. 116A) and a pin second portion having a frustoconical surface (ref. 126A), 
a largest diameter of the frustoconical surface is greater than a diameter of the cylindrical surface (as seen in Fig. 5 between ref. 110A and ref. 126A), 
the pin first portion is received by one of the first aperture or the second aperture (ref. 126A inserted into ref. 112A), and the pin second portion is received by another one of the first aperture or the second aperture (ref. 116A seated into aperture of Fig. 4 in satellite ref. 98).

a connector first portion coupled to the central tubular structure; a connector second portion coupled to one of the plurality of satellites; and a shear pin that couples the connector first portion and the connector second portion together in shear, wherein: the connector first portion comprises a first aperture; the connector second portion comprises a second aperture; the shear pin comprises a pin first portion having a cylindrical surface and a pin second portion having a frustoconical surface; a largest diameter of the frustoconical surface is greater than a diameter of the cylindrical surface; the pin first portion is received by one of the first aperture or the second aperture; and the pin second portion is received by another one of the first aperture or the second aperture in order to allow the connectors to absorb shear forces and remain coupled to hold the satellite against the central shaft.

In regards to claim 2, Hornung as combined discloses the satellite dispenser of claim 1, wherein the connector first portion and the connector second portion each one of the plurality of shear connectors is separable to selectively release the plurality of satellites from the central tubular structure (Steffy Fig. 5 first and second connected are not permanently attached and separate as satellites are deployed). 

In regards to claim 8, Hornung as combined discloses the satellite dispenser of Claim 1, wherein: the pin first portion of the shear pin is received by the one of the first aperture or the second aperture via a transition fit (Steffy as suggested in Figs. 4 and 5 for ref. 110A) or an interference fit; and the pin second portion of the shear pin is received by the another one of the first aperture or the second aperture via a transition fit (Steffy as suggested in Figs. 4 for ref. 116A) or an interference fit.

In regards to claim 12, Hornung as combined discloses the satellite dispenser of Claim 1, further comprising a fitting (Hornung Fig. 1 ref. 2) coupled to the central tubular structure (Hornung as seen in Fig. 1), wherein the fitting is configured to interface with a launch vehicle (Hornung ref. 2 connects/interfaces with launch vehicle).

In regards to claim 13, Hornung discloses a spacecraft, comprising:
a launch vehicle (C1:15); and
a satellite dispenser coupled to the launch vehicle (seen at least in Fig. 1), wherein the satellite dispenser comprises:
a central tubular structure (Fig. 1 ref. 1);
a plurality of satellites arranged around the central tubular structure (Fig. 1 refs. 3, 4);
and a plurality of shear connectors coupling the central tubular structure (Fig. 3 ref. 5, resisting shear force between ref. 1 and satellites, accordingly shear connectors)  and the plurality of satellites together in shear continuity (as seen in Fig. 3 connecting ref. 1 to refs. 3 and 4), 
Hornung does not expressly disclose as taught by Steffy: each one of the plurality of shear connectors comprising:
a connector first portion coupled to the central tubular structure (Fig. 3 ref. 62); 
a connector second portion coupled to one of the plurality of satellites (Fig. 4, 5 ref. 108A fitting); and 
a shear pin (Fig. 4, 5 ref. 110A) that couples the connector first portion and the connector second portion together in shear (as seen in Fig. 5 ref. 110A couples 108A and 118A), 
wherein: the connector first portion comprises a first aperture (Fig. 4, aperture through which ref. 118A inserted); 
the connector second portion comprises a second aperture (Fig. 4A ref. 112A): 
the shear pin (ref. 110A) comprises a pin first portion having a cylindrical surface (ref. 116A) and a pin second portion having a frustoconical surface (ref. 126A); 
a largest diameter of the frustoconical surface is greater than a diameter of the cylindrical surface (as seen in Fig. 5 between ref. 110A and ref. 126A): 
the pin first portion is received by one of the first aperture or the second aperture (ref. 126A inserted into ref. 112A); 
the pin second portion is received by another one of the first aperture or the second aperture (ref. 116A seated into aperture of Fig. 4 in satellite ref. 98)
the connector first portion and the connector second portion of each one of the plurality of shear connectors is separable with the central tubular structure or one of the plurality of satellites to selectively release the plurality of satellites from the central tubular structure (abstract discloses “couplers” for release of satellites).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Steffy by providing each one of the plurality of shear connectors comprising: a connector first portion coupled to the central tubular structure; a connector second portion coupled to one of the plurality of satellites; and a shear pin that couples the connector first portion and the connector second portion together in shear, wherein: the connector first portion comprises a first aperture; the connector second portion comprises a second aperture: the shear pin comprises a pin first portion having a cylindrical surface and a pin second portion having a frustoconical surface; a largest diameter of the frustoconical surface is greater than a diameter of the cylindrical surface: the pin first portion is received by one of the first aperture or the second aperture; the pin second portion is received by another one of the first aperture or the second aperture the connector first portion and the connector second portion of each one of the plurality of shear connectors is separable to selectively release the plurality of satellites from the central tubular structure in order to allow the connectors to absorb shear forces and remain coupled to hold the satellite against the central shaft.

Independent claim 18 is of similar scope as independent claim 1 and is similarly rejected, claim 1 which recites the claimed structure and is capable of performing the claimed method.

In regards to claim 20, Hornung as combined discloses the method of Claim 18, further comprising selectively releasing each one of the plurality of satellites from the central tubular structure (Hornung abstract).

Claim 3-5, 9-11, 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Hornung, Steffy as applied to claim 3 above, and further in view of Acket et al (EP1196326).
In regards to claim 3, Hornung as combined discloses the satellite dispenser of Claim 1, wherein: while the central tubular structure comprises a skin (Steffy as seen in Fig. 3), 
Hornung as combined does not expressly disclose as taught by Acket: the central tubular structure comprises a plurality of frame members and a skin, coupled to the plurality of frame members (Acket teaches a skin of a central shaft (as seen in Fig. 2) coupled with a plurality of frame members, Fig. 1 and 2 ref. 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the central tubular structure comprises a plurality of frame members and a skin, coupled to the plurality of frame members in order to provide a secure attachment points for the plurality of satellites.
Hornung as combined further discloses: each one of the plurality of shear connectors couples one of the plurality of satellites to one of the plurality of frame members (Hornung shear connectors are coupled by way of transmitting force between refs. 3 and 4 and ref. 1).

In regards to claim 4, Hornung as combined discloses the satellite dispenser of Claim 3, wherein: each one of the plurality of satellites comprises a plurality of bulkheads (Hornung satellite bulkheads seen in Figs. 3, 4); and each one of the plurality of shear connectors couples one of the plurality of bulkheads to one of the plurality of frame members (Hornung as seen in Figs. 3, 4 connectors positioned on bulkhead).

In regards to claim 5, Hormung as combined discloses the satellite dispenser of Claim 4, wherein:
the connector first portion is coupled to one of the plurality of frame members (Steffy Fig. 5b refs. 530, 532); and 
the connector second portion is coupled to one of the plurality of bulkheads (Steffy ref. 118A coupled to bulkheads through force transfer); and
the connector second portion is selectively separable from the connector first portion along a plane of separation (Steffy Fig. 4 plane of separation parallel with that of satellite flat surface ref. 40).

Acket teaches a plurality of shear pins (Fig. 3 ref. 32) located between and coupled to the connector first portion and the connector second portion (as seen in Fig.2 ref. 32 coupled to first and second connectors).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the a plurality of shear pins located between and coupled to the connector first portion and the connector second portion in order to secure satellite to central shaft.

In regards to claim 9, Hornung as combined discloses the satellite dispenser of Claim 4, wherein sets of the plurality of shear connectors couple each one of the plurality of bulkheads to a corresponding one of the plurality of frame members (Hornung shear connectors are coupled by way of transmitting force between bulkheads of refs. 3 and 4 and ref. 1 and frame members).

In regards to claim 10, Hornung as combined discloses the satellite dispenser of Claim 9, wherein:
the plurality of bulkheads of each one of the plurality of satellites comprises: a first closeout bulkhead (Hornong Fig. 3 and 4 bulkhead upper surface of ref. 3);
a second closeout bulkhead (Hornong Fig. 3 and 4 bulkhead upper surface of ref. 3), Opposite to the first closeout bulkhead (Hornong Fig. 3 and 4); and an interior bulkhead located between the first closeout bulkhead and the second closeout bulkhead (Hornung Fig. 4 interior bulkheads seen, not referenced); and
a first one of the sets of the plurality of shear connectors couples the first closeout bulkhead to a first one of the plurality of frame members (Hornung Fig. 4 interior bulkheads seen, ref. 5 top bulkhead);
a second one of the sets of the plurality of shear connectors couples the second closeout bulkhead to a second one of the plurality of frame members (Hornung Fig. 4 interior bulkheads seen, ref. 5 middle bulkhead); and
a third one of the sets of the plurality of shear connectors couples the interior bulkhead to a third one of the plurality of frame members (Hornung Fig. 4 interior bulkheads seen, ref. 5 bottom bulkhead).

In regards to claim 11, Hornung as combined discloses the satellite dispenser of Claim 3, but does not expressly disclose: wherein the plurality of frame members is located on an interior of the central tubular structure.
Acket teaches frame members locates in an interior of a central satellite dispenser shaft (as seen in Fig. 1 not referenced structure interior of ref. 10) coupled with a plurality of frame members (Fig. 1 and 2 ref. 16).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing a plurality of frame members located on an interior of the central tubular structure in order to better secure fittings on the central shaft.

In regards to claim 14, Hornung as combined discloses the spacecraft of Claim 13, wherein:
the central tubular structure has a longitudinal axis (Hornung axis seen in Fig. 1 ghost line) and comprises:
Hornung as combined does not expressly disclose: a plurality of frame members extending along the longitudinal axis; and a skin coupled to the plurality of frame members (Acket teaches a skin of a central shaft (as seen in Fig. 2) coupled with a plurality of frame members (Fig. 1 and 2 ref. 16)).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hornung with Acket by providing the central tubular structure comprises a plurality of frame members and a skin, coupled to the plurality of frame members in order to provide a secure attachment points for the plurality of satellites.
Hornung as combined further discloses: each one of the plurality of satellites comprises: a plurality of bulkheads (Hornung as seen in Figs. 3 and 4, upper and lower surface, separators in Fig. 4); and
an external shell (Hornung abstract “an adapter shell that fits onto the upper stage of the rocket’), coupled to the plurality of bulkheads (Hornung coupled/connected by way of one or more intermediate elements); and each one of the plurality of shear connectors couples one of the plurality of bulkheads to one of the plurality of frame members (Hornung coupled/connected by way of one or more intermediate elements to frame members).

In regards to claim 15, Hornung as combined discloses the spacecraft of Claim 14, wherein a set of the plurality of shear connectors (Hornung set/pair seen in Fig. 4) couples each one of the plurality of bulkheads to a corresponding one of the plurality of frame members (Hornung bulkheads of Figs. 3 and 4 force coupled/connected by way of one or more intermediate elements to frame members).

In regards to claim 16, Hormung as combined discloses the satellite dispenser of Claim 14, wherein:
the connector first portion is coupled to one of the plurality of frame members (Steffy Fig. 5b refs. 530, 532); and 
the connector second portion is coupled to one of the plurality of bulkheads (Steffy ref. 118A coupled to bulkheads through force transfer); and
the connector second portion is selectively separable from the connector first portion along a plane of separation (Steffy Fig. 4 plane of separation parallel with that of satellite flat surface ref. 40).

Allowable Subject Matter
Claim 6, 7, 17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798. The examiner can normally be reached M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642